The officers on the date alleged in the accusation, went to the restaurant of the defendant in the rear of 139 Luckie Street and there apprehended the defendant engaged in certain activities incidental and essential to the operation of the numbers game. While there a boy came in and upon searching him lottery tickets and other paraphernalia were found. Two days previously the officer arrested a woman going in with lottery tickets on her. On that day the officers arrested the defendant who admitted a connection with the lottery, and going to his locker room in the building where he had some clothes in a trunk, gave the officers the original lottery book with yellow tickets in it which he said he wrote himself.
The decision in this case is controlled by the rulings of the court in Derricott v. State, 75 Ga. App. 703
(44 S.E.2d, 303). See also Mills v. State, 71 Ga. App. 353
(30 S.E.2d, 824).
Judgment affirmed. MacIntyre, P. J. and Gardner, J.concur.
                        DECIDED OCTOBER 1, 1947.